 210DECISIONS OF NATIONALLABOR RELATIONS BOARDJacobsTransfer,Inc.andDanielGeorge.Case5-CA-5308January 11, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSOn June 28, 1972, Administrative Law Judge'Charles W. Schneider issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 2(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Jacobs Transfer,Inc., its officers, agents, successors, and assigns, shalltake the action set forth in the said Order.1The title of "Thal Examiner" was changed to "Administrative LawJudge" effective August 19, 1972.2Chairman Miller agrees with the Administrative Law Judge that theJoint Committee's arbitration award does not preclude the Board fromdetermining this case on the merits, but, in doing so, he relies solely ongrounds that the Committee was arrayed in interest against the grievant. SeeRoadway Express, Inc.,145 NLRB 513TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASECHARLES W. SCHNEIDER, Trial Examiner: This case wastried before me in Washington, D.C., from February 23 toMarch 3, 1972, upon an unfair labor practice charge filedon September 23, 1971, and an amended charge filed onSeptember 28, 1971, by Daniel George, the Charging Party,against Jacobs Transfer, Inc., the Respondent, and upon acomplaint issued by the General Counsel of the NationalLabor Relations Board on January 19, 1972. The Com-plaint alleged in substance that the Respondent terminatedGeorge and has refused to reinstate him because of hisunion and concerted activities in violation of Section8(a)(1) and (3) of the National Labor Relations Act (29U.S.C. 158). On February 2, 1972, Respondent filed itsAnswer admitting the discharge, asserting that it was forcause,and denying the commission of unfair laborpractices.As separate defenses the Answer asserted thatGeorge's conduct was not protected concerted activity, andfurther, that the Board should defer to the determination ofa grievance-arbitration panel which had sustained thedischarge.The parties waived oral argument. Briefs were filed bythe General Counsel and Charging Party on April 24, andby the Respondent on April 26, 1972.Upon the entire record, including my observation of thewitnesses, I make the following further:FINDINGS AND CONCLUSIONS1.JURISDICTIONRespondent is, and at all times material herein has been,a corporation duly organized under and existing by virtueof the laws of the District of Columbia, with its offices andprincipal place of business located in Landover, Maryland,where it is engaged as a Class I Common Carrier in theinterstate distribution of freight in the District of Colum-bia,Maryland, and Virginia area. Respondent derives grossrevenues in excess of $50,000 annually from its interstateoperations.Respondent is, and at all times material herein has been,engaged in commerce within the meaning of Section 2(6) ofthe Act.II.THE LABORORGANIZATION INVOLVEDInternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Local 639 (hereinreferred to as the Union) is a labor organization within themeaning of Section 2(5) of the Act.III.THEUNFAIR LABOR PRACTICESThe case arises out of the discharge in September 1971,of the Charging Party, Daniel George, a driver employedby the Respondent at its Ardmore terminal in PrinceGeorges County, Maryland, adjoining Washington, D.C.The Respondent operates some 10 terminals at variouslocations inMaryland, the District of Columbia, and theState of Virginia, and employs over 400 employees who arerepresented by the Union, Local 639 of the Teamsters,pursuant to collective-bargaining contract.The contract contains provision for a Maryland-D.C.JointCommittee, composed of an equal number of-employer and union representatives to decide disputes orgrievances arising under the contract. The decision of amajority of the Joint Committee is final and binding on allparties. In the event of deadlock in the Joint Committee ona discharge case, the contract requires submission of theissue to an impartial arbitrator in other deadlockedcaseseither to such an arbitrator or to an Eastern ConferenceJoint Committee.The Union has some 6,500 members employed in thetrucking industry in and around the Washington, D.C.area, and has contracts with various employers in thatterritory. In the last 20 years the Union has had only twoPresidents. The present incumbent, Frank DeBrouse, hasbeen in office about 5 years.The executive vice president and general manager of theRespondent at the time of the events herein was James N.201NLRB No. 34 JACOBS TRANSFER, INC.Mills.Mills had formerly been a business agent of theUnion and went directly from that employment to theexecutive office of the Respondent on April 6, 1967. Thereis some remote relationship by way of marriage betweenMills and DeBrouse,which I do not find of significantbearing on the issues here.'George was discharged on September 24, 1971, becauseof comments made in a pamphlet composed by George inconnection with a forthcoming union election in whichGeorge was the candidate for president of a so-calledreform group within the Union. In that pamphlet Georgesuggested thatMills and DeBrouse were engaged in acombination in opposition to the interests of unionmembers. The Joint Committee provided by the collective-bargaining contract subsequently upheld the discharge ofGeorge, upon a grievance filed by the Union protesting thedischarge.The Respondent's ground for the discharge was"disloyalty."The IssuesThe issues are: (1) whether the Board should accept asdispositiveof the case the determination of the JointCommittee, which upheld the discharge of George; (2)whether George's conduct in connection with issuance ofthe pamphlet was protected concerted activity under theAct, and his discharge therefore an unfair labor practice asa matter of law; and (3) whether in any event his dischargewas on pretextual grounds-that is,whether the Respon-dent's actual motivation was George's union and concertedactivities, and the publication merely pretext.For reasons stated later I do not find the action of theJoint Committee to be dispositive of the case.Other issues aside, the first problem is whether, in theircontext,George's statements in the pamphlet were suffi-cientlyprivileged to protect him from discharge foruttering them. Central to resolution of that issue is thequestion of George's good faith in making his accusationsand the objective justification for them. This requires aview of the total circumstances. The second problem iswhether the publication was a pretext for the discharge.A.The Facts 2George'smost recent period of employment with theRespondent commenced on August 11, 1966, and until hisdischarge on September 24, 1971, he was employed at theRespondent's Ardmore, Marylandterminal asa driver. Inthe Company's view, George was "a good employee," infact, "a far better than average" employee.George became actively interested in the internal affairsof the Union about mid-1969 when he observed whatappeared to him to be "a great deal of concern about thelack of response from the officers toward the desires of themembership."In summary, this stemmed from dissatisfac-tion among certain members with an increase in uniondues, payments to shop stewards, the establishment of aiMills is married to the stepdaughter of Charles Bell, who was presidentof the Union for some 17 years prior to DeBrouse.DeBrouse is the nephewof Bell.2Unless otherwise indicated,findings herein are based on uncontradict-ed and credited testimony or other evidence. Where material matter wascon-'rrr^d the facts are noted and the contradictions resolved.Some of211new union headquarters, and disposition of the old unionhall.After a speech by George critical of the unionleadership, at a union meeting in early 1970, George wasapproached by several like-minded union members. As aconsequence, a committee was formed which ultimatelybecame known as the "Committee for Reform of Local639"hereinCommittee or Reform Committee. TheCommittee was initially composed of Leon Britt, anassistant shop steward in the Respondent's operation atNationalAeronautics and Space Administration, JamesDyson, a shop steward at the Henry B. Gilpin Company, alocaldrug wholesaler, Joe Daniels, an assistant shopsteward at United Parcel Service, and George. Later SaulMacklin, shop steward at Smith's Transfer, became activein the Committee. Initially Britt was the titular head of theCommittee and its prospective candidate for the presiden-cy of the Union. In early 1971, Britt ceased to be employedin the industry and terminated his activity in the program.George thereupon assumed leadership of the Committee.Shortly after its formal organization a post office boxwas rented in thenameof the Committee. Britt, Dyson,and George contributed funds for pamphleteering andother expenses, and the Committee began to seek candi-dates for a slate of officers in a forthcoming union electionscheduled for January 1972.The first formal meeting of the Committee was held inSeptember or early October 1970. Beginning in October1970 and extending at least through September 1971, theCommittee issued a series of pamphlets designed to interestunion membership in its reform program. These pamphletswere distributed among union members at the variousemployer locations in the area where the Union was thebargaining representative, at union meetings, and outsidethe union hall. Vice President Mills of the Respondent wasaware of the activity of the Committee and of George'spart in it, and at his request received copies of theCommittee's literature as it was issued.The Reform Committee ran a slate of candidates forunion office in an election on January 23, 1972. Althoughby that time he had been discharged by the Respondent,George was the reform candidate for president. Only onemember of the reformslate,a'trustee, was elected.3The activities of the Reform Committee, and particularlyof George, soon aroused resentment among some unionmembers. At a stormy union meeting in October 1970 theaction of the dissidents in questioning the disbursement ofsome $400,000 in union funds almost resulted in an assaulton George by two union members. On the following day abusiness agent of the Union told George that he (George)had been "set up" the previous night and that the twounion members had been "supposed to work you over," anassertion later confirmed by one of the two members.There is no evidence connecting these occurrences with theRespondent or the union leadership.the findings are basedon hearsaystatementsconsidered,not asproof of thebasic facts asserted in the statements,but fortheirbearing on themotivation of the actors9Union President DeBrouse, the incumbent, received around 800 votes,George approximately 570 212DECISIONSOF NATIONALLABOR RELATIONS BOARD1.The warningnotice concerningthe January1971 accidentOn January 19, 1971, George had an accident in whichhe was not at fault. Several weeks later he received awarning notice entitled "Complaint and Disciplinaryreport" in which he was advised that the accident wasunder investigation. The form contained the statement thatthiswas a "first warning." George immediately wrote tothe Respondent's terminal manager,and to the businessrepresentative of the Teamsters, Furman Jenkins, askingfor an explanation for the delay in investigation of theaccident, noting that he had reported the matter on thesame day that it occurred. When several weeks later he hadreceived no response to his communication George wrotetotheJointCouncil of the Eastern Conference ofTeamsters asking for an investigation of the issuance of thewarning notice. In his letter to the Joint Council Georgestated that because of the delay he felt he had been deniedtheprotection given him by the collective-bargainingagreement.On March 1, 1971, however, George wasadvised by letter from Respondent's Vice President Millsthat the accident had been judged nonchargeable. Theletter requested him to "keep up the good driving recordyou have established with this company."The evidence indicates, and I find, that the issuance ofnotices of this character involving accidents is routine andautomatic.2.The $1.80 grievanceThe collective-bargaining contract between the Respon-dent and the Union provided that on runs beyond a radiusof 40 miles from Washington, D.C., drivers shall be paid$1.80 per day over and above their customary pay.Though this provision first appeared in a collective-bargaining agreement sometime in the 1960's such pay-ments had never been made by the Respondent.4Amongthe Respondent's runs customarily extending beyond the40-mile radius were trips to Southern Maryland and tocertain locations in Baltimore.Various informal requestsdirected to the Respondent and to the Union forapplication of the provision were unsuccessful.5Consequently,on February 16, 1971, George,on behalfof himself and several other employees of Respondent,filed a grievance for payment of the additional$1.80 forrunsbeyond the 40-mile radius. Respondent's VicePresidentMills stated,in response,that the Respondentwould pay the$1.80 for runs to Southern Marylandbeyond the 40-mile radius,but not to Baltimore. Thereason asserted by Mills for the refusal to pay on runs to4The exactyearisnot clear. At one point in his testimony, VicePresidentMills indicated that provision was carried over from a Baltimorecontractwhen it was merged with a Washington contract in 1961. Atanother point his testimony seems to suggest that it had its origin in 1968when the Respondent acquired operating rights to haul to Baltimore bypurchase of Standard Transfer,an intercity hauler.SThus George testified that in 1970 the steward at the Ardmoreterminal,Duncan,brought the matter to the attention of the Respondent in1970 without result;that thereafter appeals to the Union's business agentservicing the terminal were unavailing; and finally that a conversation withUnion President DeBrouse proved equally fruitless.On the other hand,Respondent's Vice President Mills, conceding that thegrievance had merit as to Southern Maryland runs,testified that he couldBaltimore,was that during the negotiation of the provisionithad been agreed that it would not be applicable toBaltimore runsmade by the Respondent.No suchexclusion appears in the contract.This contention occa-sioned a dispute between George and Mills,Georgecontending thatMills' position was in violation of theterms of the contract, Mills taking the contrary position.In earlyApril 1971,the grievance not having beendisposed of, George wrote toBusinessAgent FurmanJenkins asking for information concerning the matter andrequesting action in the near future.Subsequently, thematter was placed on the agenda for disposition by theJoint Committee under the contract.About May 14, 1971,the Joint Committee handed down a decision holding, insum, that the $1.80 applied only to runs to SouthernMaryland, and not to Baltimore.The basis for theBaltimore exclusion was stated by the Committee as being"past practice."In addition,the Joint Committee made thereimbursement retroactive only to January 1, 1971, thoughthe requirement was first established in the 1960s,and thecurrent contract pursuant to which the grievance was filedwas effectiveApril 1, 1970.6Dissatisfiedwith the decision,as not in accordance with the contract, George attemptedto appeal it to the International Brotherhood of Teamsters,which advised him that the decision of the Joint Commit-tee was final and binding.Contemporaneously with the filing of the$1.80 grievanceGeorge also filed a grievance signed by himself and fourother employees alleging violation of article 61 of thecollective-bargaining agreement in a failure of the Respon-dent to provide protective apparel in foul weather, and inaddition discriminatory assignmentsto yard work. Thematter of foul weather gear was apparently settled to thesatisfaction of the grievants.Withrespect to the allegeddiscriminatoryassignments,George was later advised byVicePresident Mills that a review of the dispatch sheets forthe past 3 months did not disclose any evidence ofdiscriminatoryassignmentsto yard work. George did notpursue the matter further.?3.TheB.S.C. cardsDuring February 1971, the Respondent secured acontract involving the delivery of B.S.C. cards to variouslocations on a regular basis .8 George was taken off hisregular runand assignedto this job on a number ofoccasions.George considered the assignment to beinconsistentwith his seniority prerogatives, and deemedthe jobitselfundesirable because of the demands associat-ed with picking up and delivering the cards. The Respon-dent's explanation for thisassignment,which I accept, innot understandwhy ithad not previously been pressedby the Union.While Mills denied that he personally discussed the matterwith Duncan,it seems clear from the testimony,and I find,that the issue had been calledto the attention of the Respondent and theUnion prior to 1971 withoutresult,whether to Mills' knowledge or not.6 Thereisno explanation for the retroactivity date. The point was notargued by the parties,andMills expressed himself assuprised by it.7Mills' testimony,in sum, is that though the review revealed severalinstances of a junior employee who, because of early arrival at the terminal,was put to work 15 or 20 minutes before George,be found"no evidence ofdiscriminatory assignments." or ofgreater earningsby thejunior employee8BusinessSupply Corporationcards,presumablyfor a computer orinformation retrieval system,similar to I.B.M.11, JACOBS TRANSFER, INC.213the testimony of Vice President Mills, is that the Respon-dent was anxious to keep the contract, that it had had asuccession of cQmplaints from customers relating to theperformance of its drivers in connection with the carddeliveries,and that George was assigned to the runsbecause he was considered to be a responsible driver.George's testimony indicates that during this period oftime he also felt that he was being assigned vehicles withmechanical defects, a conclusion I deem genuine, but onthe evidence unfounded.4.The March 1, 1971, offer of a supervisorypositionOn the afternoon of March 1, 1971, near the end of theworkday, George was asked by Dispatcher Baron if hewished to work overtime that evening, and George repliedthathe did not. Nevertheless, at the end of the day,Terminal Manager Peters told George that he was requiredtowork overtime.When George stated that he wouldrather not, because he was not feelingwell, Peterssaid thatifGeorge punched out he would be considered asvoluntarilyresigning.George thereupon attempted to getin touch with Teamsters Local 639 about the matter byphone, but as he was doing so, other employees advisedhim not to "blow" his job over the incident, saying "youknow they are trying to get you." George thereuponperformed the overtime work, which consisted of going toanother location and securing a truck which he broughtback to the terminal. When George returned Peters toldGeorge that he (Peters) considered that George hadresigned his job since he had not performed the work.When George informed Peters that he in fact had got thetruck, Peters told George that Vice President Mills wishedto speak to him. George thereupon waited for Mills, whowas not then at the terminal.When Mills arrived, he spoke first to Terminal ManagerPeters and Dispatcher Baron and then called George to hisoffice.ThoughMillsknew that George in fact hadperformedtheassignment,he told George that heunderstood that George had voluntarily resigned andwalked off the job, which George denied. Mills then said"let's forget that," and asked George what his problemwas. George said that he felt that the Respondent was notabiding by the contract,a statementwhich Mills said waswrong,sinceMills had helped to write the contract. Thereensued a long conversation in which Mills attempted toexplain to George the Respondent's problem in runningthe terminal, including a disposition of the grievances9The letter said in substantial part(Typographical errors have beencorrected):Thisis to further advise you that if I do not receive a favorable reply,from the International or the Eastern Conference,Iwill have no choicebut to seek relief out of the change [chain?Iof command of theTeamsters.Ifind thisvery hard to do,inasmuch as I would not like to give anti-labor people any more ammo than they have already However, I feelvery strong about my rights,and in this case I don't have any, underour frame work.More members of this local than I have been affected,by this, and wefeel that we must seek relief from someone. We are hoping that theunion will continue to support us in our effortsWe onlydesire themoral support of our leaders. We feel sure, since you as the Presidentrepresent this local thatyou willlead the fight to see that a companywhich George had submitted. The twomen thenapparent-lyengagedinan argumentas to the Respondent'sobligations under certainsectionsof the contract.After a time Mills asked George whether he had everconsidered working formanagement,towhich Georgeresponded in the negative. After some further discussion,Mills offered George a job as dispatcher or supervisor onthe night shift, a position which would have entailed thediscontinuance of George's politicalactivitieswithin theUnion, and would have removed him from the protectionof the collective-bargainingcontract.Mills indicated thathe could secure George a leave of absence from the Unionfor a limited period of time, during which George couldoccupy the job of night dispatcher on a temporary basis fora period of about 30 days.Mills assuredGeorge thatadjustment would bemade to ensurethat George wouldnot suffer any loss of pay or benefits resulting from thetransfer.He urged George to talk the matter over with hiswife and to consider it.George did consider the matter for several days, and didtry the position for atleast Inight, but ultimately decidednot to accept it. The grounds given in his testimony for thedeclinationwere,partlybecause he was hesitant toabandon what he considered to be the protection of thecontract, partly for reasons of personal inconvenience, andto a certain extent that he wasuncertainas to theRespondent'smotive inoffering him the job. However, ondeclining he wrote the Respondent thanking it for the offerand stating only that he was unable to accept the positionbecause he was unable to work out domesticarrangements.Mills' testimony is that he offered George the job becauseof his competent record, and because at the time Mills wasbeing pressed by Federal authorities on the matter ofminority employmentin managementpositions.On May 18, 1971, thesameday on which Georgeappealed to the TeamstersInternationalconcerning thedecision of the Joint Committee on the $1.80 grievance,George alsosent aletter to President DeBrouse of Local639 enclosing a copy of his appeal. In this letter Georgethreatened to seek relief elsewhere-the courts or theNLRB-IF HE DID not receive it from within the Union.9Following receipt of the decision of the Joint Committeeon the $1.80 grievance Terminal Manager Peters orDispatcherBaron toldGeorge, according to George'suncontradicted testimony, that Executive Vice PresidentMills had said that George should no longer be assigned tosuchruns.However, George, appears to have continued toreceive somesuchassignments. 10George and another employee thereupon filed a griev-cannot hidebehind it dutyto it's employees,by using this past practicedevice.We will not onlytake our case to the courts and the Laborrelations board if necessary,but we will take it to the members as oneway the company get s around it's contract duties. Again we feel surethat you will agree,no company is deserving of special treatment.i°George's testimony,in part,is that".Iwas informedby Mr. DickBaronor JoePeters that I would not have toworry aboutmaking this $1.80inasmuch as they had been informedby Mr.Mills that I was not to beassigned to this run.This grievance part of it was submitted in hopes ofovercoming that decision of Mr. Mills." Mills denied giving any suchinstructions.Neither Peters nor Baron testified.George's testimony is thatfrom May through September 1971 he made five to six SouthernMarylandrunsbeyond the40-mile zone.Ido not find that Mills gave the instructionsto Peters or Baron. 214DECISIONSOF NATIONAL LABORRELATIONS BOARDance dated May 18, 1971, alleging that juniormen wereassigned to runs beyond the 40-mile radius,and that thisdenied the grievants the opportunity for the $1.80 andovertime. This assertion was bottomed on the contentionthat the contract permitted senior drivers to bid for runs.This grievance also raised the question of starting times.ii5.Starting timesThe collective-bargaining contract (art. 43, sec. 3), insubstance,requires the Respondent to establish and postregular starting times in sufficient number to accomodate80-percent of the employees. It further provides thatdriversmay then bid for such starting times in seniorityorder.Italso provides that starting schedules shall bereposted for rebid at 6-month intervals.However, theRespondent is authorizedby thecontract to cancel startingtimes under certain circumstances.Apparently due to disinterest on the part of the drivers,this starting time and bid procedure had never beenfollowed by the Respondent at the Ardmore terminal. TheMay 18 grievance raised this question, and in late May orearly June Mills,Jenkins,and George met to discuss it. Noagreement was reached.At thismeeting Mills accused George of filing frivolousgrievances, and told George that he was "not going to runmy Company." Mills further said, according to George,that if he continued to file such grievances Mills wouldcease handling certain freight, and further that he wouldcut the seniority list in such fashion as to exclude Georgefrom employment.Capsulized,Mills'position as to the starting time and bidgrievance apparently was that such provisions of thecontract (1) applied only to "house accounts," of whichtherewere none at the Ardmore terminal;(2)wereapplicable to over-the-road operations, and not to localcartage operations such as the Respondent's; and (3) thathis experience as a union representative was that employ-ees did not want starting times.Local cartage of over-the-road freight,Mills testified, is a low profit marginoperation, which he had expanded over opposition withinthe Company. His testimony is that what he said at themeeting respecting reduction of the seniority list was that itlooked as if opposition within the Company would compelelimination of the cartage work, with consequent substan-tial reduction in the seniority list. This reduction wouldprobably not, Mills testified, reach George, but it wouldcut his work opportunities. Union Business Agent Jenkinssaid that he did not wish to see any men "on the street"and indicated that he would refer the matter to PresidentDeBrouse and the Union's Executive Board.It is not clear from Mills' testimony that the inaugurationof starting times would have adversely affected the11Sustaining of the grievance would have permitted George to bid for aBaltimore night run,thus enabling hun to carry a full-time day collegeschedule. At that time the driver on the night run was Mills' son,who alsohad a full-time day driving job for the Respondent at its NASA operation.Mills' son was being paid straight time,though the contract requirespremiumpayover 8/40 hours. When George inquired about this job later inthe summer,Mills told him that he saw no reason for making an operatingchange at that time.Apparently no grievance was filed respecting the matter, though Georgetestified that in January or February 1971 he asked the Union to take theRespondent'soperations.Indeed,someofficialsof theRespondentfeltthat itwould be beneficial to theRespondent.On June 8, 1971, the unionexecutiveboard met. Georgewas present.Jenkins explainedGeorge's grievancerespect-ing starting times.DeBrousestated that he had sought on anumberof occasions to induceJacobs' employeesto agreeto starting times,but that they would not accept it. UnionTrusteeGrafton Lewis who had formerlybeen unionsteward at the Ardmoreterminal statedthat he was notawareof any such effort. The upshot of the matter was thatunder dateof June 9,1971, BusinessAgent Jenkins wrotetoMillsand requestedthat he post bid startingtimes inaccordancewith theagreement.Mills' responsewas to calla meetingof the Ardmore employees on June 19 at whichhe explained the starting time proposalin terms unfavora-ble to the proposition.Mills then withdrew with thesuggestion that the employees mightwish to vote on thequestion. George spoke in favorof the proposition. A votewas taken and the menvotedagainst startingtimes, withonlyGeorge being in favor of it. The unionbusinessagents, Jenkinsand Lewis, though present, stated that theywere taking no position on the matter.Two dayslater on June21, 1971, George wrote to theInternationalDirectorof the Eastern Conference ofTeamsters complaining againabout violations of thecontractby theRespondent and accusingthe Local Unionofficials of a negligentattitude toward enforcement of thecontract.6.Lewis' luncheon with Mills in mid-1971About mid-June 1971, Grafton Lewis, Trustee and anorganizer for the Union, lunched with the Respondent'sExecutive Vice President Mills, at the latter's invitation, todiscuss problems of the Respondent, as they had done attimes in the past. During the conversation George'sactivitieswere discussed and somehow, in a fashion notaltogether clear from the testimony, reference was made tothe possibility of George's being "punched in the mouth."Lewis' testimony in this respect is that the reference wasmade by Mills and that he (Lewis), thought that Millsmight be suggesting that Lewis should have his two sons,who were employed at the Ardmore terminal, assaultGeorge. Mills' testimony is that, if the matter came up, itconsisted merely of a reference to the fact that some of theemployees at Ardmore were angered at George's activityand might provoke a fight with him. However, it seemsclear from Mills' testimony that he does not deny that hemight have said, "in a more or less joking manner," that ifthere was a fight, he hoped it would be with Melvin, whowas husky and "could take care of himself." 12In any event Lewis was so disturbed by the reference,matter up Mills' explanation for the use of his son was that theRespondentwas unableto find any otherdriver willing to takethe job, even though theRespondent'sstaffwas canvassed several times.George's testimonyestablishes that he was offered the run in the springof 1971 but declined it,and that thejob was postedat that time.PresumablyGeorge's concern inearly 1971,when he asked theUnion to takethe matterup, related only tothe apparent violation of the contract,sinceGeorgeat that time had nointerest in the Job.12Mills testimony in this respect is as follows:A. I thinkthat I might have said, "If there is going to be a fight, I JACOBS TRANSFER, INC.according to his testimony, that he"froze"furtherdiscussion and changed the subject.His upset was suchthat he discussed the matter with his wife that evening. Onthe followingmorning,Lewis appeared early at theArdmore terminal and told Union Steward John Welles totellGeorge to "be careful and watch himself."He furthersaid that he would see George later in the day. He also toldWelles to watch his sons and to keep them out of trouble.On the following day Lewis saw George and warned him.There is some conflict in the testimony of George andLewis as to precisely what Lewis told George in warninghim. I find that Lewis said,in substance,thatMills wasseekingapretext to dischargeGeorge,perhaps byinvolving him in a fight,and that George should watchhimselfand becareful.13According to Lewis' testimony the reason he warnedGeorge was because he had heard rumors about Georgebeing "framed,"that he (Lewis)wanted to protect George,"because in this type of a situation the Company is goingto do something to hurt an employee." 147.The Junewarning noticesOn June 18, 1971, Georgewas required to appear incourtas a result of an accident in a company vehicle earlierin the month.On June 7, 1971, Georgeadvised dispatcherBaron of this requirement and was told to remind Baronseveraldays prior to the18th so that the mattercould beentered in the logsheet.Overtimeworkon June 4 resultedinGeorge missing an appointment with a dental surgeonon that day andhe received permission from dispatcherBaron to beoff Thursday, June 17for anotherappoint-ment.On Wednesday,June 16,George reminded Baron ofhis tentative appointmentforThursdayand his courtappearanceon Friday. George kepthis dental appointmenthope it's with Melvin."Q.Who isMelvin?A.Mr. Lewis'son-because Melvin is a pretty husky fellow totake care of himself.Q.Was this the extent of the discussion between yourself and MrLewis about Mr. George?A.Yes.There wasn'tmuch discussion about it. At this point whenitwas mentioned,we was getting ready to leave,anyway,as I recall.We had alreadyasked for the check and was getting ready to go.Q.What did you mean bythis comment about Melvin?Were youserious about hoping-A.No, I think it wasmore or less made jokingly,you know. Hesaid, "Somebodyis going to punch him in the mouth."And I said,"Well, if thereis going to be a fight with anybody, Ihope it'sMelvin," or something like that-because I've known Melvin.He has been with theCompany 10or 12 years.And heis a husky guy.He is the kind of guy that can pretty well take care of himself......A. I believe I asked him, (Lewis ]"What's the matter with thatguy? [George 1 What's the problem?"Q.Did he give you a response?A. I don't remember exactly what he said,because I pointed outthat he had a starting time.Q.Anything else said relative to George?A.He indicated at that point that some of the people were gettingpretty irritated with George and that there was two or three of themgoing to bust him in the nose or hit him in the face,or something tothat effect.I'm not sure exactly of the exact words that he used.Q.And did you make a reply?A.Yes.I said-I believe that I said, "If he approaches anybody orit takes place,Ihope it'sMelvin,because Melvin knows how to take215on Thursday. On Friday before appearing in court hestopped at the terminal to pick up his paycheck and washanded a warning notice for an unexcused absence onThursday, June 17.On the followingTuesday, June 22,George was again in court.When he reported for work onWednesday, June 23, he was directed to report to Millswho gave him a warning notice dated June22, 1971, inMills handwriting,for his absence in court onFriday, June18.On June 30, 1971, Georgesent awritten appeal to thewarning notices to the Respondent.He also senta copy toBusiness Agent Furman Jenkins and requested Jenkins toinvestigate their issuance.Though the contract requiresthat answers to an appeal from a warning notice be filedwithin 30 days,theRespondent did not respond untilAugust 30,the answer in effect denying George's version ofthe facts.George thereupon filed a grievance based on theRespondent's failure to respond within the time limitsprovided by the contract. The Joint Committee ultimatelydenied that grievance on procedural grounds:A committeepractice of refusing to hear appeals from warning notices-of which,according to Mills,there may be as many as40 or more per day.However if the subject of the notice isa factor in subsequent disciplinary action,the Committeethen reviews the merits of the notice.8.TheGilpin negotiationsHenry B. Gilpin Company,a wholesale druggist in theWashington area, is a Local 639 shop.JamesDyson, one ofthe Reform Committee,is the stewardat Gilpin's. Dysonwas a candidatefor secretary-treasurer on the 3eorgeticketin the 1972union election.Someof the informationwhich Georgeconsideredand acted uponwas based onreports givenhim by Dysonconcerningassertedly improp-care of himself."13George's testimony is that Lewis said that George should watch his P'sand Q's, that Mills was seeking to involve Lewis in some kind of frameup todischargeGeorge,thatGeorge need not worry about it because Lewiswould not go along with it. George further testified that he asked Lewiswhat he should look out for and that Lewis replied a fight or something likethat-anything to get George fired.Lewis originally corroborated George's testimony to the effect that Lewistold George that Mills was attempting to frame him.He later modified histestimony to deny that he used the word"frame,"although he had heardrumors about George being framed.And though he "probably"told GeorgethatMills had talked to him(Lewis),he told George no more than that heshould"be careful,to watch himself."Lewis was an extremely reluctant witness.The record suggests that Lewishas special qualities which make him valuable to the union and toemployers as an intermediary in u.iusual situations where conventionalprocedures would be less effective.It is apparent from his testimony thatLewis regarded himself as in a difficult position, perhaps out of fear ofjeopardizing his usefulness in the future.He refused to appear voluntarily asa witness when requested by George,and when pressed on subsequentoccasions told George that he had gone as far as he could to protect Georgeand would do no more.It seems apparent,and I find, that Lewis must have told George morethan that he should be careful;George could not have known that Mills wasinvolved unless Lewis told him14Lewis further testified:And a lot of times I will go back and tell the employee to be careful, towatch yourself.You are going to loseyour job,or such and such athing.You will hear a dispatcher say, "I will get even with that fellow. Iwill keep after him 'til he quits."Or one way or the other.And I wasafraid when I had this meeting with Mr.Mills that it would come tothis if I kept on talking with him on that,so I just stopped it right there 216DECISIONSOF NATIONALLABOR RELATIONS BOARDer activities of Local 639 officers in representing theemployees at Gilpin. Thus Dyson reported to George, andtestified, that in 1968, Union President DeBrouse negotiat-ed a contract with Gilpin which was unsatisfactory to theemployees, and over their protest; that thereafter employ-ees sought without avail to secure a written copy of thecontract and were unable to get one until they threatenedto bring legal proceedings.In 1971 the Gilpin-Union contract was renegotiated. Thenegotiations were conducted on behalf of Gilpin by theRespondent's Vice President Mills.15 Dyson reported toGeorge that during the negotiations Mills had character-ized George as "a fool" and "a trouble maker."16 Dysonalso advised George during the negotiations that Mills andDeBrouse were "collaborating"-specifically thatMillsappeared to be giving orders to DeBrouse, that Millspraised DeBrouse as having done a "wonderful" job forthe Union, and that Mills indicated that the reform groupwere "a bunch of trouble makers" interfering with theUnion's activities.Dyson further informed George thatMills appeared to be well informed on the activities of thedissidentmovement and on intraunion affairs. DysonquotedMills as saying that he could "get anything hewanted from the Union.' Dyson frequently told Georgethat he could not understand the relationship betweenMills and DeBrouse.With respect to working conditions at Gilpin, Dysoninformed George that employees there had a guaranteedstarting time and a $1.80 extra payment for all trips beyond40 miles, without exception. Finally, Dyson told Georgethatmembers of the reform group were being terminatedin their employment and asked George to make aninvestigation to determine whether there was any relation-ship between the discharges and their dissident activitybecause, Dyson said, union agents would not help. Dyson'stestimony is that he was the only one of the four originalmembers of the reform committee who had not beenforced out of hisjob.179.The September 22 newsletter and George'sdischargeBy September 1971 the Reform Committee had beensufficiently established as a dissident intraunion group asto receive regular communications from union members inthe area who were dissatisfied with the administration oftheLocal.The Committee therefore decided that anewsletter incorporating the gist of many of these com-plaints and grievances was in order. After consultationwith other members of the Committee, George thereupondrafted a document summarizing these views, which wasreviewed by Dyson, Macklin, and other members of theCommittee.George then issued the document. Thedocument bore only George's name at the bottom, inaddition to identification as a committee publication.When Dyson saw the pamphlet after its issuance he15One of the Respondent's affiliates provided negotiating services foremployersItwas in thiscapacitythat Mills represented Gilpin16Mills denied making these statements.His version is that he said thatthe employees had made a fool of George Since what is important is whatDyson reported to George it is unnecessary to decide what Mills actuallysaid.telephoned George and remonstrated with him for havingput his own name on it rather than Dyson's. Dysontestified that:He should have let me put my name on it. It was veryfoolish to put hisnameon it because it would betrouble... .Ididn't want him to step this far out of line and do thisbecause I knew he probably would get himself intotrouble. And I felt that I could stand more trouble thanhe could.Because thisman has a family. I didn't wanthim to stick his neck out himself. If he was going to bein troubleIwas asmuch to blame as he was going tobe.The newsletter contained the following statements, in part,and these are what precipitated the discharge of George:LOCAL UNION LEADER JOINS WITH FORMER UNIONOFFICIAL IN AN ALL OUT EFFORT TO DENY UNIONMEMBERS THEIR RIGHTSWe members of Local 639, are being treated to aspectacle of what we can expect in the next three (3)years if FrankDeBrouseand his agents are reelectedthisDecember.In aneffort to dis-courage certainmembers of this local from receiving their legitimaterightsand the right to free speech concerning theconduct of our local, Mr. DeBrouse may have enlistedthe aid of a local employer and formerbusiness agent.They have embarked on a campaign to suppress allactivitiesand dissentingviews to the way FrankDeBrouse is runningthe union. This oppressive actionisbeing taken in an effort to prolong Mr. DeBrouse'sregime.Mr. DeBrouse and several of his agents andothers have engaged in some very unscrupulous deeds[sic] to either discredit this writer's activities or frightenhim. This has ranged from the feign offer of a job, (outof the local) to the outright fabrication of disciplinarycharges and threats of physical harm if I don't keep mymouth shut.Brothers!this is a democracy and not adictatorship and I will not be silenced by these smallminded individuals.We have and will continue toquestion the true relationship of our union's presidentand certain local employers of this city. It seems to usthat there is more to some of these relationships thanthey would have the members of local 639 believe. Ifeel surethat most of us know of the flagrant dis-regardfor our contract by some employers and this attitude ismanifested almostdaily in some form of contractviolation.We bring this to your attention for onepurpose, and that is to remind you, that such action cantake place with any company. Those of us workingunder the "National Freight Agreement," need onlyworry about havingitenforced, but think about ourbrothers that have their contractnegotiatedandenforcedby Frank and his crew.Do we really want the kind of leadership that will form17No finding is made that the individuals referredto by Dyson wereillegitimately terminated because of their connectionwith the reform group.Dyson's views however,communicated to George,are of relevantbearingon the issue of George's good faith in making his charges,and the existenceof an objective base for them. JACOBS TRANSFER, INC.an alliancewith an employer to keep the very membershe is serving from obtaining their rights?.. .Respondent's Vice President Mills was first advised ofthe existence of the newsletter about September 22, 1971,by a phone call from another Company. After reading thedocument and giving the matter some thought, Mills calledGeorge to his office at the end of the day on September 24,1971, and asked George why he had takenMills intoGeorge's controversy with the Union. George replied thathe didn't seeMills'name mentioned. However, headmitted that it was Mills that he was referring to in thedocument. Mills told George that he could sue him andstated that he was discharging him. George asked for aletter of discharge, which is provided for in the contract,and was told that he would receive it along with his pay onthe following Monday, September 27, 1971. On MondaytheRespondent gave George and his attorney a letterstating thatGeorge was discharged for disloyalty. Thecollective-bargaining contract requires that an employee begiven a written warning notice before being dischargedexcept for certain grounds. Disloyalty is not one of theexcepted grounds.In the meantime, and prior to his discharge, onSeptember 23, 1971, George had filed unfair labor practicechargeswith the Board alleging violations of Section8(a)(1), (3), and (5) of the Act by the Respondent based onthe allegation that the Respondent had refused to abide bythe Joint Committee's decision on the $1.80 per daygrievance. The basis for this charge was apparently that theRespondent had not up to that time paid the amountdetermined by the Joint Committee to be due-because,according to Mills, computation required a detailed searchof the records. Mills was aware of this charge at the time hedischarged George. On September 28, 1971, George filedan amended charge with the Board alleging that theRespondent had discharged him because of his union andconcerted activities.On the day he filed the amended charge with theRegional Office of the Board, George was advised by arepresentative of that office that, because of a recentdecision by the Board, n'o action would be taken by theRegional Office on the charge until the grievance proce-dures provided by the collective-bargainingcontract hadbeen utilized.18 After consulting with his attorney, JohnLong, George filed a grievance over his discharge, whichtheUnion forwarded to the Respondent. The Unionprosecuted the grievance on George's behalf and thematter was ultimately taken before the Joint Committee.The Union's basic position was that disloyalty was not oneof the grounds in the collective-bargaining agreementauthorizing immediate discharge.In a consultation between George, Attorney Long, andDeBrouse prior to the opening of the hearing before theJoint Committee on November 4, 1971, Long requestedDeBrouse to inform the Joint Committee that unfair laborpractice charges had been filed with the NLRB regardingthe discharge and ask that the Committee refer the matterto a neutral arbitrator.DeBrouse declined,but suggested18The decisionreferred to is the caseofCollyer InsulatedWire, Gulf &Western Systems Co.,192 NLRB No. 150,in which a majority of the Boarddeclinedto pass upon an unfair labor practice charge alleging violations of217that George make his own statement at the hearing to thateffect.Though parties are not normally represented byattorneys before the Joint Committee,the Respondent andtheUnion agreed that they would not oppose if Georgerequested the Committee to permit him to be representedby counsel.The Joint Committee which heard the case was a fourmember body made up of two employer representativesand two union representatives,none connected with theRespondent or Local 639. At the opening of the hearingDeBrouse told the panel that George would like to berepresented by counsel.The Committee ruled that George'sattorney,Long,could remain to advise his client, butcould not directly address the tribunal,and that anycommunications from him would have to be made byGeorge either personally or through DeBrouse.Millspresented the case for the Respondent andDeBrouse that for the Union,after which George made astatement.George asked that because the matter involvedallegations that the Union and the Respondent were in aconspiracy,that the Committee refer the matter to aneutral arbitrator.He further advised the tribunal that anunfair labor practice charge involving his discharge waspending before the Board,towhich the Committeeresponded that it had no interest in such charges.Georgewas asked by the Committee whether he wrote thenewsletter and whether the reference therein was to Mills,to which George replied in the affirmative.Askedwhetherhe had anything further to add, George replied that he didnot. The Committee then asked George whether he hadbeen given a full and fair hearing and if he had beenadequately represented.George respondedaffirmatively toboth questions.The hearing then closed.Later in the day the Joint Committee issued its decision,the text of which is as follows:The panel meeting in Executive Session,a motion wasmade,seconded and passed that based on the factspresented in this case,the claim of the union is deniedand the discharge is sustained.Thereafter the complaint in the instant case was issuedby theRegional Office of the Board on January17, 1972.B.Conclusions1.In generalAs has been indicated heretofore there are three basicissues: (1) whether the conduct of George in publishing theSeptember 22 newsletter was a protected concertedactivity;(2)whetherGeorge's union and grievanceactivities were reasons for his discharge; and (3)whether,in any event, the decision of the Joint Committee should beregarded as final disposition of the matter.Concededly George's activity was concerted within themeaning of the National Labor Relations Act. Was it thenprotected activity?It seems apparent from a review of the facts in thepossession of George, that the assertions made by Georgein the newsletter were made in the good-faith belief thatSec.8(a)(5)of the Actin the absence of exhaustion of arbitrationprocedures provided bythe collective-bargaining contract thereinvolved. 218DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Union's administration was inadequately representingthe employees,that the contract was being improperlyadministered,and that the Respondent and the unionadministration were collaborating against the interests ofunion members.There also appears to have beena primafacieobjective basis for such a conclusion.This is not tosay that the true facts established such a situation, but indeterminingwhether or not George'sactivitieswereprotectedby theAct, a good-faith belief supported bycolorable facts is in my opinion all that is necessary toestablish such protection.A union member seeking toexercise his right to criticize the union administration andto suplant it does not speak at his peril. He is permittedreasonable lattitude,even for error, though that error maybe hurtful to others,if his utterances are in good faith, oncolorable ground,and not deliberately or maliciously false.Board and court decisions appear to support this proposi-tion.Thus,in the case ofBen PekinCorp.,181 NLRB 1025,the Board found unlawful the discharge of an employeewho upon being advised that he was not going to be givenan anticipated raise,asked whether"there had been a payoff," suggesting thereby that union representatives hadbeenbribed by theemployer.The Board held that theremark,though imputing criminal conduct,was a legiti-mate expression in connection with protected concertedactivity.The Board said that:... the critical question is whether Chunnoff wasacting in good faith on behalf of himself and his fellowemployees for the rights he thought they all wereentitled to. In our opinion,the record supports theconclusion that Churinoff was at all times acting ingood faith and that his conduct falls within the limits ofconcerted activity as set forth in Section7 of the Act.To hold otherwise, because of a genuine mistake of facton the part of an employee,would severely curtailemployees'rights to act on behalf of themselves andtheir fellow employees.As Churinoff was engaged in aprotected activity on behalf of himself and his fellowemployees,and in view of the fact that the allegation ofa "payoff"was made in the context of this activity, theremark was part of the protected activity unless, as theTrialExaminer properly noted, it was so offensive,defamatory or opprobrious as to remove it from theprotectionof theAct.Like theTrialExaminer,however,we agree that the remark alleging a payoff,taken in the total context of the case herein,was not sodefamatory or opprobrious as to isolate the allegationfrom the related protected activity.In the case ofTexaco, Inc. v.N.LR.B.,462 F.2d 812(C.A. 3, 1972),the court upheld a Board ruling to the effectthatmisstatements made in the course of union activityforfeit the protection of the statute only when "deliberatelyor maliciously false."In that case Texaco refused to permit the distribution onits premises of union literature which accused Texaco of apolicy of "non-recognition"of the Union and engaging inan antiunion campaign by granting wage increases tononunion employees and refusing increases to unionemployees.The literature further urged employees toboycottTexaco products.Actually Texacohad lawfullysecured the decertification of the union at two facilities andhad thereafter granted wage increases to the employees, asitcould legally do. In addition Texaco had successfullyresisted union strikes.Over contention by Texaco that theunion's claims were false charges of antiunionism andsought to procure"disloyalty"of employeesby boycott,the Board found Texaco'saction in refusing to permitdistributionof the leaflet unlawful.In affirming theBoard's order, the circuit court said:In these circumstances,the trialexaminerfound, andtheBoard agreed,that the statement in question,though not technically correct, was "not deliberately ormaliciously inaccurate."Moreover,quotingthe trialexaminer:"It is well settled that misstatements made inthe course of concertedactivitywhich denounce anemployer for his conduct in labor relations. . . onlyforfeit the statutory protection when it is evident thatthe statementsare deliberatelyfalse." 5 Accordingly, weconclude that the Board was justified in holding thatthe inaccuracy in the leaflet was not such as to excusethe employer's refusal to permit distribution of thisunion literature on its premises.SAccord,Owens Corning FiberglasCorp. v N.LR.B,4th Cir.1969, 407 F.2d 1357;WallsMfg. Co v. N.LR.B.,D.C. Cir.1963, 321F.2d 753, cert. denied375 U.S. 923.See alsoBettcherMfg. Corp.,76 NLRB526; andTracyTowing Line,Inc.,166 NLRB 81;Gustin BaconMfg. Co.,173NLRB332;SoconyMobilOil Co.,153 NLRB 1244.The LaborManagement Reporting and Disclosure Actprotects union members in the making of charges againstunion officials regarding the handling of union funds evenif the charges are libelous.Thus in the case ofSalz Handlerv.Caputo,316F.2d 445(C.A. 2, 1963),cert.denied 375U.S. 946, the court of appeals found lawful the action of afinancial secretary of a union in issuing a leaflet accusingthe president of the union of improper manipulation ofexpense accounts and branding him as a "petty robber,"asserting that the presidentdeprivedtwo widows of arefund of over payment of union dues and diverted thefunds to himself and others.The Board has held that the protectionsof the Labor-Management Reporting and DisclosureAct arealso to beread,at least to the extent here involved,into the NationalLaborRelationsAct. Thus,in the case ofCarpenters LocalUnionNo. 22,et al.(William Graziano d/b/a GrazianoConstructionCo.),195NLRBNo. 5, theBoard found that aunion's action in fining a dissident union member who hadparticipated in a union election,for violation of a unionrule,was a violation of Section8(b)(IXA) of the Act wherethe rule violation was a pretext to penalize the member forhis intraunion political activity.The Board held that thefact that the public policies involved protecting theintraunion conduct are embodied in the Labor Manage-ment Reporting and DisclosureAct, did notrequire adifferentconclusion.The Board noted thattheU.S.Supreme Court said in the caseofScofield v. N.LR.B.,394U.S. 423,430, that Section8(bXI)(A) of the Act:Does not permit enforcement, by fineor expulsion, of arule which"invades or frustrates an overriding policyof the labor laws...." JACOBS TRANSFER, INC.219The Board went on to say:...The policies which the Union's conduct hereseeks to frustrate are embodied in the Labor-Manage-ment Reporting and Disclosure Act of 1959, ratherthan specifically in the National Labor Relations Act.This difference does not, however, impel a differentconclusion.As the above-quoted language from the SupremeCourt'sdecision inScofieldimplies, the Board ischarged with considering the full panoply of congres-sional labor policies in determining the legality of aunion fine .5 Here the Union, in the guise of enforcinginternal discipline, has sought to deprive its members ofthe right, as guaranteed by the Labor-ManagementReporting and Disclosure Act, to participate fully andfreely in the internal affairs of his own union. A fine forthat purpose not only in our opinion fails to reflect alegitimate union interest but rather in fact impairs apolicy that Congress has imbedded in the labor laws.For these reasons, we conclude that the RespondentUnion's conduct in fining Shanley because of hisintraunion activity violated Section 8(b)(1XA) of theAct.5Teamsters Local 663,a/w InternationalBrotherhood of Teamsters,etc(ContinentalOilCompany),193NLRB No. 84. Cf.SouthernSteamship Company v. NL.R.B.,316 U.S.31; compareLocal1976,United Brotherhood of Carpenters, etc(SandDoor & Plywood Co J v.N.L.R B,357 U.S.93We are not unmindful of the fact that theDepartmentof Labor,and not thisAgency,is directly charged withthe administration of the requirements of the Landrum-Gnffin Act.We traditionallyrespect this differentiation. See, e.g.,Desert Palace,Inc.,d/b/a Caesar's Palace,194 NLRB No. 140,In. 5. In this area,however,as we understand it, we have beenspecificallycharged bytheSupremeCourtwith the duty ofdetermining the overalllegitimacy of union interests,and must therefore take into accountallFederal policiesand not limit ourselves to those embodied in our ownAct.Manifestly, if this principle is applicable to rights protectedagainst union aggression under Section 8(b)(1)(A) of theAct, it is equally applicable to employer action underSection 8(a)(1). Since reprisal or discrimination by a unionagainst a union member because of his intraunion politicalactivity is an impairment of his rightsas anemployee underthe National Labor Relations Act-because public policyexpressed in the Labor Management Reporting and Disclo-sure Act requires the preservatio of employee freedom toengage in intraunion activity-etfectuation of that policywould seem required regardless of whether impairment ofthe freedom is threatened by a union or by an employer.This is not to suggest that the Respondent's discharge ofGeorge was motivated by desire to penalize his intraunionactivity.That activity, however, was inextricably boundherewithGeorge's dealings with the Respondent: hisefforts to secure changes in employment conditions thruthe collective-bargaining contract; efforts required becauseof what he deemed the laxity of the Union's administrationin dealing with the Respondent.Since theessentialquestion is whether the conduct for19The case ofUnited Parcel Service, Inc.,195 NLRB No. 77,in whichtheBoard stated that it found it unnecessary to determine whetherintraunioncampaignactivitywas protected activity (fn.3),appearsdistinguishable from the instant case.The essential issueinUnited Parcelwas the right of an employer to prohibitneatlyuniformed parceldeliverymenwho were in contact with thepublic fromwearing buttonswhich discipline is imposed is a protected concertedactivity, the fact that a pretext may have been employed toconceal the true purpose, as inGraziano, supra,is not ofrelevance here, where it is conceded that the concertedactivity was the basis for the discharge.19I therefore find that the assertions made by George intheNewsletter of September 22, 1971, which were thecause of his discharge were made in the good-faith beliefthat they were true. The issuance of the newslettertherefore constituted a concerted activity protected bySection7 of the Act, and his discharge was thus violative ofSection 8(axl) of the Act.Whether the accusations are libelous or defamatory so asto support a law suit by Mills against George, I find of norelevance here. The question is not whether the facts willsupport a defense by George to a suit for libel but whetherin their context the utterances were sufficiently privilegedto constitute a protected concerted activity. It may be thatthe publication did, as Mills asserts, harm his standing inthe industry. That, however, is not a sufficient ground tohold that George's statements exceeded the bounds ofprivilege.2.PrimafaciegroundIn addition I find that there wasprima facieground forsomeof George's suspicions, even though the facts, as nowfully developed, may not find them all sustained.The record reveals evidence of the Respondent's failureto live up to the collective-bargaining contract in someparticulars and of the Union's failure to police compliance.Thus, for years the Respondent failed to pay the $1.80premium for runs beyond the 40-mile zone. It was onlywhen George filed a grievance that the matter was partiallyrectified.Even when the result was not wholly in accordwith the language of the contract, the remedy inexplicablylimited as to retroactivity, and the arrearages due not paiduntil after the unfair labor practice charges had been filed5months later.Mills' son was permitted to work doubleshiftsat standardtimein apparent violation of thecontract.In addition, on the evidence available to him, Georgehad reason to believe that his activities had marked him forreprisal both within the union and within the company.The resentmentamongcertain union elements' involvingthreats of violence against him, has been referred topreviously.When he was compelled to work overtimeagainst his wishes fellow employees advised him that apretext was being sought to frame him and that he shouldnot "blow" his job. Thereafter, though Mills knew thatGeorge had performed the work demanded, he warnedGeorge of his vulnerability to discharge for refusing tocarry out anassignment.In this circumstance George canscarcely be blamed if he was skeptical over the good faithofMills in offering him a management job which wouldhave removed him from the protections of the unionsome 2-1/2 in.in diameter supporting the candidacy of a union steward forthe office of business agent.The Board upheld theemployer's prohibition ofsuch a display in the circumstances. In the light of theGrazianodecision thereservation of decisioninUnitedParcelas to whetherthe wearing ofcampaign buttons was a protected activity does not seem of substantialsignificance to the issues presented in the instant case. 220DECISIONSOF NATIONALLABOR RELATIONS BOARDcontract, as well as making him ineligible for union office.That Mills' offer may have been in good faith is beside thepoint.From George's position I do not believe hisskepticism unreasonable.After the $1.80 rate on Southern Maryland runs hadbeen established George complained that he was not beingassigned his fair share of such runs, and was advised bysupervisors Peters and Baron that Mills had ordered thathe not be assigned to them. The estimate of Mills whichthose statements could be expected to produce in George isevident. That Mills did not issue such instructions Georgecould not know. That George did receivesomeSouthernMaryland assignments is not necessarily inconsistent withhis claim that he did not receive his fair share.InMay Mills accused George of filing frivolousgrievances. In the same discussion, involving the startingtime grievance,Mills said without evident relation to themerits of the grievance, that he would probably have toeliminate cartage work, reducing the seniority list by halfand limiting George's work opportunities, if not eliminat-ing them altogether.In June, though George's undenied testimony is that headvised both supervisors Baron and Peters well in advanceof his court appearance and his dental appointment, andunderstood that his requests for absences were approved,George was given warning notices for unexcused absences.The Respondent's only explanation is Mills' testimony thathe was advised by the supervisors that George did not giveproper notice. Even if this is so, the action could onlyreinforceGeorge's conviction that he was an object ofreprisal by the Respondent for his activities.In the same month George was advised by GilpinSteward Dyson that during the Gilpin negotiations Millspraised Union President DeBrouse, stated that he (Mills)could get anything he wanted from the Teamsters, referredtoGeorge as a fool and to the dissident group astroublemakers.Dyson further informed George that hebelieved that Mills and DeBrouse were collaborating to thedisadvantage of the union members, and that there was a"sweetheart" relationship between the Respondent, Gilpin,and DeBrouse. While Mills denied the import of much ofthat testimony, Dyson's reports to George were consistentwith George's conception of the Respondent's pattern ofaction, its relationship to the union leadership, and Mills'attitude toward him.In July, union trustee Grafton Lewis had his luncheonconversation with Mills about George which so disturbedLewis that he warned George about Mills.In my opinion all these factors gave George reasonablebasis for his views as to Mills and an explanation for whatthedissidents regarded as management avoidance ofcontract obligations and a lax union leadership.3.George's grievanceactivityasmotivationBeyond that,the facts establish,inmy opinion, aresentment on Mills'part toward George because of whatMills regarded as George's filing of baseless grievances tofurther his political ambitions. This conviction could nothelp but contribute to Mills'conclusion that George'spublished indictment of Mills wasdisloyaltymeriting hisdischarge.I so conclude.In this regard the nature of Mills' statements in hisluncheon conversation with Grafton Lewis seems signifi-cant.Accepting Mills' version, we have him stating thatGeorge was merely furthering his political ambitions, andif there was a fight he hoped it would be with Melvin,Lewis' husky son, because Melvin "knows how to take careof himself."Mills' explanation that he "thinks" he was.,more or less joking," reveals as much as it conceals. Itreflectsan antagonism toward George consistent withGeorge's hypothesis; and throws additional light on Mills'attitude toward George. I think it significant that Lewisdescribed Mills as being "upset" about George on this andother occasions.The degree of Mills' opposition to George's proposal forstarting times also appears significant, in view of theRespondent's apparent minimal interest in the matter. Inhis testimonyMills indicated that employers generallydesired starting times, and that some of the Respondent'sofficials thought them beneficial to the Company. At thetime of the meeting in which the employees voted againststarting times,Mills had drawn up a list of starting timeswith which the Respondent "could live." The only reasonMills gave for his opposition is that it would affect the"morale" of the drivers. That such a concern could leadhim,as a management representative, to oppose theproposal to the extent of calling a meeting of the driversand persuading them to overrule their bargaining repre-sentatives, is at best ambiguous-and reasonably ofdoubtful candor. A more likely supposition is that Mills,irritated at what he deemed George's filing of unfoundedgrievances for political effect, and confident from hisunion background of his ability to best George on theissue, seized the occasion to defeat him publicly before thedrivers, and-as Mills' later statement to Dyson about thematter reflects-thus made a fool of him.It is therefore found that George's actions in filinggrievances under the contract was a factor which contrib-uted to the decision to discharge him. This, of course,requires a finding of violation of Section 8(a)(3) of the Act,which I make.However, I do not find that in discharging George, Millswas motivated in any way by desire to hinder George orthe reform group, or to assist the Union's administration,in the intraunion political fight.C.The Arbitration Proceeding as a BarThe Respondent asserts that the Board should in anyevent defer to the decision of the Joint Committee anddismiss the complaint. Section 10(a) of the National LaborRelations Act provides in part that the Board's authority todecide unfair labor practice questions is exclusive.However, in accordance with national policy favoringvoluntary resolution of labor disputes (Section 203(d),NLRB;InternationalHarvester Co.,138 NLRB 923, affd.327 F.2d 784 (C.A. 7, 1964)sub nom. Ramsey v. N.L.R.B.,cert. denied 377 U.S.1003 (1964)), the Board has held thatwhere a matter within the jurisdiction of the Board hasbeen fairly resolved through the parties' use of voluntaryfinaland binding arbitration procedures in a mannerconsistentwith the policies of the National LaborRelationsAct, the Board will defer to the arbitration JACOBS TRANSFER, INC.decision and withhold exercise of its own jurisdiction.SpielbergManufacturing Co.,112NLRB 1080. In theSpielbergcase the Board stated the following as thestandards governing its declination to assert jurisdictionafter arbitration:... the proceedings appear to have been fair andregular,allparties had agreed to be bound,and thedecision of the arbitration panel is not clearly repug-nant'to the purposes and policies of the Act.So far as I am aware,theSpielbergdecision continues tostate Board law on the subject. There have been recentsuggestions to the effect that where arbitration machineryestablishedby theparties is available for resolution of acontroversy, the Board should withhold jurisdiction untilthe machinery has been utilized. See, for example,CollyerInsulated Wire, A Gulf and Western Systems Co.,192 NLRBNo. 150;Coppus Engineering Corp.,195 NLRB No. 113.However,there is no indication that the Board hasentertained any thought of deferring completely to theresultof the arbitration. As I read them, both theCollyerand theCoppusdecisions envision retention of jurisdictionby theBoard until it has been determined whether theresult of the arbitration fulfills theSpielbergrequirements.Thus the question here is simply whether the JointCommittee's decision may be considered final and bindingwithin the standards required bySpielberg.In my opinionitmay not. I conclude that George did not voluntarilysubmit the issue to the Joint Committee,and did not agreeto be bound by the award, and also that the decision itselfisnot consistent with the purposes and policies of the Act.The Board has held that it will not recognize thearbitration decision as a bar where the issue before theBoard was not considered by the arbitration committee.Raytheon Company,140 NLRB 883, set aside on othergrounds 326F.2d 471 (C.A. 1, 1964).While the Board has,in some situations,deferred to a decision by a jointcommittee,such as the instant one, composed of an equalnumber of employer and union representatives(TerminalTransport Co.,185 NLRB No. 96) it has declined to do sowhere the nature of the discriminatee's activities may haveresulted in a common array of the panel against him.Roadway Express Inc.,145 NLRB 513;The YoungstownCartage Company,146 NLRB 305. It has also declined todefer to arbitration decisions where the issue presented totheBoard was not decided by the arbitrator.AuburnRubberCo.,156NLRB 301;MontgomeryWard &Company,195 NLRB No. 136;Gateway Transportation Co.,193 NLRB No.1;CurtissManufacturing Co.,189 NLRBNo. 38;Kalamazoo Typographical Union, Local No. 122(Booth Newspapers, Inc.),193 NLRB No. 159.In the instant case George was advised by the represent-ative of the General Counsel that his unfair labor practicecharge would not be processed by the General Counseluntil he had exhausted the grievance procedures of thecontract. It was only then that George resorted to thecontractmachinery.At the hearing before the JointCommittee George advised the Committee that unfairlabor practice charges had been filed, and asked theCommittee to refer the dispute to a neutral arbitrator in221view of the nature of the conduct for which he had beendischarged.The Joint Committee did not grant his requestfor an impartial arbitrator.As toGeorge's statement thatunfair labor practice charges were pending before theBoard the Committee replied that it had no interest inunfair labor practice charges.It is therefore clear thatGeorge did not voluntarily submit the dispute to thecontract procedures, did notagreeto be bound by theresult,and in effect specifically asked the Committee todisqualify itself and to submit the dispute to a neutral fordisposition.In addition,it is clear from the Committee'sstatement that it did not consider the issue of whetherGeorge's discharge constituted a violation of the NationalLabor Relations Act. For both those reasons,then, it mustbe held that the Joint Committee's decision may not berecognized as a bar to the instant proceeding.Apart from those considerations, however, the Commit-tee's decision in my opinion should not be considered abar, for the reason that it is not consistent with the policiesof the National Labor Relations Act. The rights whichGeorge was exercising were basic to effective engagementin concerted activity and free selection of his collective-bargaining representatives. His discharge for that actionwas a restraint upon such rights.On the facts presentedhere public policy requires the rejection of the JointCommittee's decision as a final and binding disposition ofthe matter.CONCLUSIONS OF LAW1.Jacobs Transfer, Inc., is an employer engaged incommerce within the meaning of Section2(2), (6), and (7)of the Act.2.By discharging and thus discriminating in employ-ment against Daniel George because he invoked grievanceor contractual procedures, protected by Section 7 of theAct, Respondent violated Section 8(a)(3)' of the Act.3.By discriminating against Daniel George,by inter-feringwith,restraining,or coercing him, concerning hisactivities involved in issuance of the September22, 1971,newsletter,Respondent denied him the exercise of hisrights guaranteed in Section 7 of the Act, and therebyengaged in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and(7) of the Act.THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices it will be recommended that it cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act. This willinclude reinstatement of George and making him whole forany wage losses.Upon the foregoing findings of fact,conclusions of law, 222DECISIONSOF NATIONALLABOR RELATIONS BOARDand the entire record in this case, and pursuant to Section10(c) of the Act, I herebyissuethe following recommend-ed: 20ORDERJacobs Transfer, Inc., its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Discharging or otherwise discriminating in employ-ment against employees because they have invokedgrievance or contractual procedures, or because they haveengaged in other protected concerted activities.(b) In any like or related manner interfering with,restraining,or coercing employees in the exercise of theirrights guaranteed by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Offer to Daniel George immediate and full reinstate-ment to his former job, without prejudice to his formerrights or privileges, and make him whole for any loss ofearnings suffered as a result of the discrimination againsthim. Backpay shall be computed in the manner set forth inF.W.Woolworth Company,90 NLRB289, with interestthereon in the manner set forth inIsisPlumbing andHeating Co.,138 NLRB 716.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, personnel records and reports, timecards,social security payment records, and all other recordsnecessary to analyze the amount of backpay due under theterms of this Decision.(c) Post at all its terminals copies of the attached noticemarked "Appendix." 21 Copies of the notice, on formsprovided by the Regional Director for Region 5, afterbeing signedby anauthorized representative of theRespondent,shall be posted by the Respondent immedi-atelyupon receipt thereof, and be maintained for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondentto ensure that said notices are not altered,defaced, orcovered by any other material.(d) Notify the Regional Director for Region 5, in writing,within 20 days from receipt of this Decision, what stepsRespondent has taken to comply herewith 2220 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, asprovided in Sec102.48 of the Rules and Regulations,be adopted by the Board and becomeitsfindings,conclusions,and order, and all objections thereto shall bedeemed waived for all purposes21 In the eventthat theBoard'sOrder is enforced by a Judgment of aUnited StatesCourt of Appeals,the words in the notice reading"Posted byOrder of the National LaborRelations Board"shall read"Posted Pursuantto a Judgmentof the UnitedStatesCourt of AppealsEnforcingan Order ofthe NationalLaborRelations Board."22 In the event that this recommendedOrder is adopted by the Boardafter exceptionshave been filed,this provisionshall be modifiedto read:"Notify theRegional Director for Region 5, in writing,within 20 days fromthe date of thisOrder,what steps Respondent has takento complyherewith "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT discharge or otherwise discriminate inemployment against employees because they haveinvoked grievance or contractual procedures, or be-cause they have engaged in other protected concertedactivities.WE WILL NOT in any like or related manner interferewith,restrain,or coerce employees in the exercise oftheir !rights guaranteed by Section 7 of the Act.WE WILL offer to Daniel George immediate and fullreinstatement to his former job,without prejudice to hisformer rights or privileges,and make him whole for anyloss of earnings suffered as a result of the discrimina-tion against him.JACOBS TRANSFER, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office, Federal Building, Room1019,Charles Center,Baltimore,Maryland 21201, Tele-phone 301-962-2838.